DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 12-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 05/10/2019 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-11, drawn to an apparatus for monitoring or controlling an animal, classified in A01K 15/00
Group II: Claim 12-17, drawn to a method for monitoring or controlling an animal, classified in A61B 5/00 and G06F 3/165.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process, where individual audio files are not played or where the sounds from the audio file are not are decomposed into different frequency ranges by means of a spectral decomposition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Stephen Burr on 03/02/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-17. Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrase "and/or" in line 1. This renders the claim vague and indefinite, since it is unclear how two terms can simultaneously be associated with both conjunctions “and” and “or”, as those conjunctions are mutually exclusive. For the purpose of examination, the phrase is being best understood as “or”. The Examiner suggests changing all instances of the recitation “and/or” to --or--. Claims 13-14 and 16-17 are rejected for similar reasons.
Claim 12 recites the phrase "the steps" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the steps” to --steps--. 
Claim 13 recites the phrase "an audio file" in line 2. This is a double inclusion of “individual audio files” in line 16 of claim 12. The Examiner suggests changing “an audio file” to --the individual audio file--.
Claim 13 recites the phrase "one of the audio files" in line 8. This is a double inclusion of “individual audio files” in line 16 of claim 12. The Examiner suggests changing “one of the audio files” to --the individual audio file--. 
Claim 13 recites the phrase "the event" in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the event” to --an event--. 
Claim 13 recites the phrase "the message receiver" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the message receiver” to --the at least one message receiver--. Claim 14 is rejected for similar reasons.
Claim 14 recites the phrase "the vicinity" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the vicinity” to --a vicinity--. 
Claim 14 recites the phrase "the software-controlled processor" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the software-controlled processor” to --the program-controlled processor--. Similarly, the Examiner suggests changing the recitation in line 13 of claim 14 of “the software-controlled processor” to --the program-controlled processor-- as well.
Claim 14 recites the phrase "persons with access authorization " in line 10. This is a double inclusion of “persons with access authorization” in line 9 of claim 14. The Examiner suggests changing “persons with access authorization” to --the persons with access authorization--. 
Claim 14 recites the phrase "a person without access authorization is" in line 12. This is a double inclusion of “persons without access authorization” in lines 10-11 of claim 14. The Examiner suggests changing “a person without access authorization is” to --the persons without access authorization are--.
Claim 16 recites the phrase "the sounds from the audio file" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the sounds from the audio file” to --the sounds from the at least one of the audio files--. 
Claim 17 recites the phrase "as an evaluation means the apparatus comprises a program-controlled processor with a memory" in lines 3-4. This is a double inclusion of “an evaluation means that comprises a program-controlled processor with a memory” in lines 12-13 of claim 12. The Examiner suggests changing “as an evaluation means the apparatus comprises a program-controlled processor with a memory” to --as the evaluation means the apparatus comprises the program-controlled processor with the memory--.
Claims 13-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kakadiaris et al. (U.S. Pub. 20170125034).
In regard to claim 12, Kakadiaris et al. discloses a method for monitoring and/or controlling an animal by repeatedly recording at least one vital function and/or a movement behavior of the animal by means of an apparatus (Paragraph [0026], where the monitoring system 100 is used to monitor animals such as horses), comprising the steps: storing audio files in a means for storing audio data (Paragraphs [0006] and [0026] and Claims 8 and 17-20, where there is at least a means for storing audio files), using recording means which are implemented as a recording device and comprise at least one sensor and/or at least one interface for a sensor, for recording measurements of the at least one vital function of the animal and/or which comprise at least one sensor and/or at least one interface for a sensor for recording measurements of the movement behavior of the animal (Paragraphs [0006], [0014] and [0026] and Claims 7-8 and 17-20, where there is at least a recording means or sensor which records at least one vital function of the animal), for recording at least one measurement using an evaluation means that comprises a program-controlled processor with a memory, wherein in the memory mappings are stored, by means of which one of the stored audio files is identified, which is assigned to a specific measurement or specific measurements (Paragraphs [0006], [0014] and [0026] and Claims 7-8 and 17-20, where at least one measurement (audio measurement) is evaluated via a processor and determined to indicate stress), and playing individual audio files from commands defined by the program-controlled processor on a playback device by activating an output device (Paragraphs [0006], [0014] and [0026] and Claims 7-8 and 17-20, where individual audio files are played by the processor via an output device in an attempt to remediate the stress).
In regard to claim 13, Kakadiaris et al. discloses the method as claimed in claim 12, wherein -while an audio file is being played, the current measurements recorded by the recording device are compared by means of the program-controlled processor with older measurements recorded by the recording device (Paragraphs [0006], [0014] and [0026] and Claims 7-8 and 17-20, where the current recorded measurements are actively compared by the processor with the older recorded measurements), and evaluated by the program-controlled processor as to whether an improvement in the vital functions and/or the movement behavior is obtained by playing one of the audio files (Paragraphs [0006], [0014] and [0026] and Claims 7-8 and 17-20, where the comparison of both recorded measurements are evaluated to determine whether an improvement in the vital functions (stress) has been obtained) - wherein in the event of a deterioration in the vital functions and/or the movement behavior, a message is generated by the program-controlled processor, which is forwarded via a network module of the apparatus to at least one message receiver, Page 7 of 11- wherein the message receiver is implemented as a mobile phone and/or an alarm device (Fig. 2, Paragraph [0049], and Claims 11 and 16, where a remedial action is taken based on the evaluation of the vital function (stress) and where the remedial action is a message sent to a mobile phone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (U.S. Pub. 20170125034) in view of Womble et al. (U.S. Pub. 20150342150).
In regard to claim 14, Kakadiaris et al. discloses the method as claimed in claim 12. Kakadiaris et al. does not disclose wherein - the recording device comprises at least one additional sensor for detecting a person approaching the animal or for detecting a person present in the vicinity of the animal, - wherein the recording device comprises an image sensor and a motion sensor, - wherein the software-controlled processor is programmed with distinguishing features of persons with access authorization in such a way that persons with access authorization are distinguished from persons without access authorization, - wherein whenever a person without access authorization is detected, the software-controlled processor initiates at least one action, - wherein by means of a first action a video recording of activities of the person without access permission is performed and/or wherein by means of a second action an alarm system of the apparatus is activated and/or wherein by means of a third action of the software-controlled processor a message is generated, which is forwarded via a network module of the apparatus to at least one message receiver, wherein the message receiver is implemented as a mobile phone and/or alarm output device. Womble et al. discloses wherein - the recording device comprises at least one additional sensor for detecting a person approaching the animal or for detecting a person present in the vicinity of the animal (Paragraph [0073], where the device includes a video capture component (camera) that detects a person present in the vicinity of the animal), - wherein the recording device comprises an image sensor and a motion sensor (Paragraph [0073], where the device at least has a camera that evaluates images and captures motion of a person in the vicinity of the animal), - wherein the software-controlled processor is programmed with distinguishing features of persons with access authorization in such a way that persons with access authorization are distinguished from persons without access authorization (Paragraph [0073], where the processor is able to distinguishing features of persons with access authorization and persons without access authorization), - wherein whenever a person without access authorization is detected, the software-controlled processor initiates at least one action (Paragraphs [0073-0074], where the processor initiates an action when a person without access authorization is detected), - wherein by means of a first action a video recording of activities of the person without access permission is performed and/or wherein by means of a second action an alarm system of the apparatus is activated and/or wherein by means of a third action of the software-controlled processor a message is generated, which is forwarded via a network module of the apparatus to at least one message receiver, wherein the message receiver is implemented as a mobile phone and/or alarm output device (Paragraphs [0073-0075], where the device notifies the user at a remote location (via cellphone or wireless communication) that a person without access authorization is detected or issues an audible or visual warning if a person without access authorization is detected). Kakadiaris et al. and Womble et al. are analogous because they are from the same field of endeavor which include animal monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Kakadiaris et al. such that wherein - the recording device comprises at least one additional sensor for detecting a person approaching the animal or for detecting a person present in the vicinity of the animal, - wherein the recording device comprises an image sensor and a motion sensor, - wherein the software-controlled processor is programmed with distinguishing features of persons with access authorization in such a way that persons with access authorization are distinguished from persons without access authorization, - wherein whenever a person without access authorization is detected, the software-controlled processor initiates at least one action, - wherein by means of a first action a video recording of activities of the person without access permission is performed and/or wherein by means of a second action an alarm system of the apparatus is activated and/or wherein by means of a third action of the software-controlled processor a message is generated, which is forwarded via a network module of the apparatus to at least one message receiver, wherein the message receiver is implemented as a mobile phone and/or alarm output device in view of Womble et al. The motivation would have been to prevent intrusive unauthorized people from interacting with the animal and causing undue stress or harm upon the animal. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (U.S. Pub. 20170125034) in view of Muggenthaler (U.S. Pub. 20090036805).
In regard to claim 15, Kakadiaris et al. discloses the method as claimed in claim 12. Kakadiaris et al. does not disclose at least one of the audio files is generated by an audio recording of sounds identical to those occurring in nature, wherein the sounds are generated in a sound spectrum audible to animals and outside a range audible to animals, and wherein the sounds are produced by at least one animal. Muggenthaler discloses at least one of the audio files is generated by an audio recording of sounds identical to those occurring in nature (Paragraphs [0005-0009], where at least one of the audio files is generated by an audio recording of sounds identical to those occurring in nature), wherein the sounds are generated in a sound spectrum audible to animals and outside a range audible to animals (Paragraphs [0009] and [0018], where the sounds are generated in a sound spectrum that contains both sounds audible to animals and sounds outside a range audible to animals (infrasound)), and wherein the sounds are produced by at least one animal (Paragraphs [0005-0009] and [0018], where the sounds are pre-recorded natural sounds produced by at least one animal). Kakadiaris et al. and Muggenthaler are analogous because they are from the same field of endeavor which include audio playback devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Kakadiaris et al. such that at least one of the audio files is generated by an audio recording of sounds identical to those occurring in nature, wherein the sounds are generated in a sound spectrum audible to animals and outside a range audible to animals, and wherein the sounds are produced by at least one animal in view of Muggenthaler. The motivation would have been to provide realistic therapeutic animal vocalizations to help calm or relax the stressed animal. By providing a larger audio playback spectrum, including some inaudible frequencies, the therapeutic vocalizations provide more beneficial effects than synthetic audio duplications.
In regard to claim 16, Kakadiaris et al. as modified by Muggenthaler discloses the method as claimed in claim 15 and a speaker capable of accurately reproducing the frequency range, including inaudible frequencies, of the audio file (Muggenthaler, Paragraph [0019], where the speaker 18 is capable of accurately reproducing the recorded animal vocalizations within the desired range, including the audible and inaudible frequencies (such as a speaker with a 55 mm actuator produced by Panasonic)). Kakadiaris et al. as modified by Muggenthaler does not discloses the sounds from the audio file before they are reproduced are decomposed into different frequency ranges by means of a spectral decomposition and the different frequency ranges are reproduced on different audio output devices and/or on different interfaces for output devices. It would have been an obvious matter of design choice to have the sounds from the audio file be decomposed into different frequency ranges by means of a spectral decomposition before they are reproduced and the different frequency ranges be reproduced on different audio output devices and/or on different interfaces for output devices, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the wide frequency range speaker of Muggenthaler. The motivation would have been to provide realistic therapeutic animal vocalizations to help calm or relax the stressed animal. Decomposing the audio file and using multiple speakers would allow for inaudible frequencies to be accurately reproduced by the speaker.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (U.S. Pub. 20170125034) in view of Rosing et al. (U.S. Pub. 20170245472).
In regard to claim 17, Kakadiaris et al. discloses the method as claimed in claim 12. Kakadiaris et al. does not disclose as an evaluation means the apparatus comprises a program-controlled processor with a memory and, at least one additional sensor that generates measurements for environmental parameters, wherein in the memory mappings are stored, in which specific control instructions are assigned to specific measurements or measurement combinations, - that the apparatus comprises a control device and that by means of defined control commands of the program-controlled processor, devices for influencing environmental parameters are controlled, wherein the devices are implemented as a lighting device and/or as a fragrance dispenser device and/or a cooling device and/or a heating device. Rosing et al. discloses as an evaluation means the apparatus comprises a program-controlled processor with a memory and, at least one additional sensor that generates measurements for environmental parameters, wherein in the memory mappings are stored, in which specific control instructions are assigned to specific measurements or measurement combinations (Fig. 1 and Paragraphs [0031] and [0057-0058], where there is an evaluation means with a sensor 40 which generates measurements for environmental parameters such as temperature that are analyzed by the processor), - that the apparatus comprises a control device and that by means of defined control commands of the program-controlled processor, devices for influencing environmental parameters are controlled, wherein the devices are implemented as a lighting device and/or as a fragrance dispenser device and/or a cooling device and/or a heating device (Fig. 1 and Paragraphs [0057-0059], where the apparatus comprises a control device that communicates to devices for influencing environmental parameters through the processor and where the devices for influencing environmental parameters include temperature regulation devices such as cooling devices (fans 36 or misting array 38) and heating devices (heaters)). Kakadiaris et al. and Rosing et al. are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Kakadiaris et al. such that as an evaluation means the apparatus comprises a program-controlled processor with a memory and, at least one additional sensor that generates measurements for environmental parameters, wherein in the memory mappings are stored, in which specific control instructions are assigned to specific measurements or measurement combinations, - that the apparatus comprises a control device and that by means of defined control commands of the program-controlled processor, devices for influencing environmental parameters are controlled, wherein the devices are implemented as a lighting device and/or as a fragrance dispenser device and/or a cooling device and/or a heating device in view of Rosing et al. The motivation would have been to maintain optimal environmental conditions for the animal, encouraging health and further decreasing stress. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of animal husbandry devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        



/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647